department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c dec uniform issue list ter ra tz legend taxpayer a ira x financial advisor a amount a amount b te financial_institution a financial_institution b dear this is in response to your request dated date as supplemented by correspondence dated july in which your authorized representative on your behalf requested a waiver of the 60-day requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution on date from ira x of amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake by financial advisor a taxpayer a further asserts that amount a has not been used for any other purpose in date taxpayer a contacted financial advisor a also an enrolled_agent to discuss the tax consequences of terminating ira x an annuity_contract with financial_institution a incorrectly believing that ira x was a non-ira annuity and that taxpayer a had a basis in the contract financial advisor a told taxpayer a that approximately amount b would be taxable pursuant to financial advisor a’s advice on date the annuity_contract was surrendered and at financial advisor a’s direction amount a less an amount withheld for taxes was deposited into a non-ira account at financial_institution b in march when financial advisor a was preparing taxpayer a’ sec_2014 tax returns and reviewing the form 1099-r for that year he discovered his mistake and realized that the proceeds from the distribution amount a were subject_to tax taxpayer a submitted a letter from financial advisor a supporting the above representations and acknowledging his mistake based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of d do not apply to any amount required to be distributed under sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation provided by taxpayer a are consistent with his assertion that the failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 of the code was due to financial advisor a's mistaken belief that the distribution from ira x was from a non-ira annuity therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the amount transferred up to amount a will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours sherri m edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
